Citation Nr: 1110870	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  09-49 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to a rating in excess of 40 percent for lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to November 1984 and from May 1990 and June 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which, in pertinent part, denied service connection for a bilateral knee condition, and denied an increased rating for lumbosacral strain.

In April 2010, the Veteran testified before the undersigned Veterans Law Judge at the RO (Travel Board hearing); a copy of the transcript has been associated with the record.

The issue of entitlement to service connection for a bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected lumbosacral strain does not cause unfavorable ankylosis of the entire thoracolumbar spine; there is no incapacitating episodes requiring bed rest prescribed by a physician, and no neurological impairment resulting from the lumbosacral strain.




CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Codes 5237 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

The Board notes that in an October 2008 notice letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  Moreover, the October 2008 VCAA letter further advised the Veteran that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has received all required notice in this case, such that there is no error in content.

Because the notice pursuant to Dingess came before the initial adjudication of the claim, the timing of the notice complied with the requirement that the notice must precede the adjudication.  Thus, the Board concludes that the duty to notify has been met.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 120.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and VA examination reports, and private medical evidence.  Also of record and considered in connection with the appeal are various written statements submitted by the Veteran and his representative.  At the Travel Board hearing, the Veteran indicated that he receives disability benefits from the Social Security Administration (SSA) for his cancer and not his lumbosacral strain.  Relevant records for the purpose of 
§ 5103A are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  As such, these records are not relevant to the instant appeal, and VA need not obtain them.  Moreover, the Veteran submitted additional evidence after the case was certified to the Board.  Because he waived initial consideration of this additional evidence by the RO, the Board may proceed with the appeal.  See 38 C.F.R. 
§ 20.1304 (2010).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Governing Laws and Regulations for Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. § 4.45 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's lumbosacral strain is rated as 40 percent disabling.  He argues that a higher rating is warranted because the disability is more severe than contemplated by the 40 percent rating.  Specifically, he argues that he has left upper extremity and right lower extremity neurological problems resulting from his service-connected lumbosacral strain.  

The Board notes that the Veteran's lumbosacral strain has been evaluated under two diagnostic codes.  He was originally service-connected for lumbosacral strain under Diagnostic Code 5295, which was in effect prior to September 26, 2003.  Currently, he is rated for lumbosacral strain under Diagnostic Code 5237 under the current version of the criteria for disabilities of the spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

In this case, the Veteran filed his increased rating claim on appeal in April 2008. The Board notes that the criteria for spine disorders were amended in September 2002 and again in September 2003.  See 67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002); 68 Fed. Reg. 51,454 (Aug. 27, 2003).  Consequently, in this case, the Board will only consider the current criteria, without consideration of the regulations prior to September 2003.  In this regard, if a law or regulation changes during the pendency of an appeal, the version more favorable to the Veteran will apply, to the extent permitted by any stated effective date in the amendment in question. 38 U.S.C.A. § 5110(g); VAOPGCPREC 3- 2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003. 

Under the current rating criteria (September 2003 amendments), Diagnostic Code 5237 (lumbosacral or cervical strain) is evaluated under the following General Rating Formula for Diseases and Injuries of the Spine:

A 40 percent rating requires evidence of unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion is zero to 45 degrees, and left and right lateral rotation is zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

The medical evidence of record includes a March 2008 private medical record, which notes that the Veteran has multilevel spondylotic changes of the lumbar spine and post-radiation changes involving the L5 vertebral body.  Within the right iliac bone there is a five millimeter enhancing lesion which raises a concern for a bony metastasis.

A March 2008 VA treatment record notes complaints of left leg pain from the hip to the foot.  Physical examination revealed obvious discomfort in his back when the Veteran lies flat on the examination table.  

A June 2008 letter from the Veteran's treating VA physician notes that the Veteran was treated for diffuse arthralgias and low back pain.  A 2005 computed tomography (CT) scan of the lumbar spine revealed diffuse disc bulge at L3-L4 and L4-L5.  Because of the diagnosis and surgery for metastatic rectal carcinoma, as well as the complications of such, the back pain has increased.  

A July 2008 VA treatment record notes continued numbness in the left first through third fingers since the surgical excision of the Veteran's rectal carcinoma.  He was started on Gabapentin to reduce the numbness but it was not helpful.  The sensation was noted to be similar to that which he felt in his hands and feet during chemotherapy.  Now the numbness affects the left fourth finger and it is constant.  

A December 2008 VA examination report notes that the Veteran complained of chronic low back pain.  The severity is 9/10.  It radiates halfway up his back.  It is worse with weightbearing activities and he gets some relief with medication.  On medication the pain is 8/10.  He complained of stiffness and less range of motion.  He also complained of weakness, trouble with ambulation, and the need to use a cane.  There are no flare-ups.  He does not use a brace.  The Veteran can walk for one block.  He is unsteady and has a history of falls.  He has had no back surgery and the back problem affects his activities of daily living.  On examination, the Veteran had upright posture with antalgc gait.  Position of the head was normal but there was some flattening of the lordotic curve.  The back was symmetrical in appearance and rhythm of spinal motions.  The Veteran could not heel or toe walk.  There was tenderness on palpation but no muscle spasms.  Range of motion testing revealed forward flexion from zero to 60 degrees, with pain at 60 degrees.  Extension was from zero to 10 degrees, with pain at 10 degrees.  Left and right lateral rotation, and left and right lateral flexion, were each from zero to 30 degrees, with pain at 30 degrees.  The examiner stated that there was no additional loss of motion based upon pain, fatigue, weakness, incoordination, or lack of endurance after three repetitions.  Neurological examination revealed normal sensory examination to sharp and light touch, vibratory, and monofilament testing.  Motor examination revealed normal muscle tone and strength.  Reflexes were normal.  Lasegue's sign was negative and Waddell's test was normal.  The diagnosis was severe degenerative joint disease of the lumbar spine.  The examiner opined that the Veteran has moderate functional impairment as a result of decreased range of movement and subjective complaints.  

An April 2010 letter from the Veteran's treating VA physician notes that the Veteran has been treated for chronic low back pain, diffuse arthralgias, and numbness in his left hand.  

In order for the Veteran to receive a rating in excess of 40 percent, it would require unfavorable ankylosis of the entire thoracolumbar spine (for a 50 percent rating) or unfavorable ankylosis of the entire spine (for a 100 percent rating).  The evidence does not show, and the Veteran does not contend, that his spine is ankylosed.  The evidence shows that the Veteran retains useful motion of his spine.  At the December 2008 VA examination, he could flex his thoracolumbar spine to 60 degrees and there was no additional loss of motion based upon pain, fatigue, weakness, incoordination, or lack of endurance after three repetitions.  As such, the spine is not ankylosed and a rating in excess of 40 percent is not in order based upon limitation of motion.

A higher rating is also not in order based upon incapacitating episodes.  The Veteran has not alleged that he has had any incapacitating episodes of bed rest required by a physician.  Additionally, the evidence does not show any prescribed bed rest by a physician.  As such, the Veteran cannot be said to have had incapacitating episodes having a total duration of at least six weeks during the past 12 months.

Finally, with respect to neurological involvement, the Veteran testified that an increased rating should be based upon left upper extremity problems and right lower extremity problems resulting from his lumbosacral strain.  In this regard, the Board notes that the sensory examination in December 2008 was normal.  No neurological component of the lumbosacral strain was diagnosed.  Although the medical records show complaints of pain and numbness of the left hand, as well as radiating pain from the right hip to foot, the left hand numbness has been attributed the chemotherapy for the Veteran's cancer.  Moreover, the radiating pain has never been associated with the lumbosacral strain.  Importantly, the December 2008 examiner found that sensory examination in terms of sharp and light touch, vibratory, and monofilament testing were all normal.  Muscle strength was full.  There was no atrophy or other signs of neurological deficit.  As such, a higher rating based upon neurological impairment is unwarranted.

In reaching this determination, the Board has considered whether, under Hart, a higher rating for the Veteran's lumbosacral strain might be warranted for any period of time during the pendency of this appeal.  However, there is no evidence that the Veteran's lumbosacral strain has been persistently more severe than the extent of disability contemplated under the assigned rating of 40 percent at any time during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

There is no benefit of the doubt that can be resolved in his favor, as the preponderance of the evidence does not show symptoms that more nearly approximate the criteria for a higher rating.  Accordingly, the claim for an increased rating is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55- 57 (1991).

Finally, the Board has considered the issue of whether the Veteran's lumbosacral strain presents an exceptional or unusual disability picture, as to render impractical the application of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115-116.  

First, the threshold factor for extra-schedular consideration is that there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the Rating Schedule to determine whether the Veteran's disability picture is adequately contemplated by the Rating Schedule.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.  However, if not adequately contemplated by the rating criteria, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  See also 38 C.F.R. § 3.321(b)(1).  

If either of the factors of step two is found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.  In this case, with respect to the Veteran's lumbosacral strain, because the rating criteria reasonably describe the claimant's disability level and symptomatology, the claimant's disability picture is contemplated by the Rating Schedule.


ORDER

A rating in excess of 40 percent for lumbosacral spine is denied.


REMAND

The Veteran claims that service connection for a bilateral knee disability is warranted because he had multiple in-service knee injuries, which have resulted in his current knee problems.  In this regard, the service treatment records reflect that in 1984 the Veteran injured his right knee when his bicycle was hit from behind by a motor vehicle.  He sustained abraisions to his knee and had an antalgic gait.  No other findings regarding the right knee were made.  The separation examination report is silent for knee problems.

The record also contains a May 2010 letter from a private physician, A. Voykek, M.D., which notes that the Veteran reported having had several injuries to both knees throughout his service career.  Dr. Voytek opined that the Veteran's activities in the service coincide with his claim for knee problems.  

Although the record does not confirm multiple bilateral knee injuries during service, the Board finds that a VA examination is warranted.  In this regard, the Board notes that a VA examination or opinion is necessary if the evidence of record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that the veteran suffered an event, injury, or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the veteran's service or other service-connected disability, and (d) does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is evidence in the service treatment records of a right knee injury and there is indication in the letter from Dr. Voytek that the Veteran's knee problems may be related to the Veteran's military service.  Therefore, as noted above, a VA examination is warranted.

Additionally, the Board notes that the December 2008 VA examination report seems to indicate that the Veteran complained that, as a result of his back disability, his knees are giving him problems.  Therefore, an opinion regarding secondary service connection should also be obtained.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter complying with all VCAA notice and assistance requirements pursuant to his service connection claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010). The letter should also comply with the case of Allen v. Brown, 7 Vet. App. 439, 448 (1995) and 38 C.F.R. 
§ 3.310 (2010).  Specifically, this letter should advise him about the elements to establish secondary service connection.

2.  Schedule the Veteran for a VA orthopedic examination in order to determine the nature and etiology of any currently present bilateral knee disability.  The claims file must be made available to the examiner in connection with the examination.

All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail.  

Based upon the claims folder review, the examination results and sound medical principles, the examiner should provide an opinion with respect to each currently present knee disability as to whether it is at least as likely as not (ie., a 50 percent or better probability) that the disability is etiologically related to service.  Attention is directed to the March and April 1984 service treatment records showing trauma/injury to the right knee.

The VA examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's bilateral knee disability is caused or aggravated by (permanently worsened beyond normal progression of the disorder) the service-connected lumbosacral strain.  If the examiner finds that either or both knee disabilities is/are aggravated by the service-connected lumbosacral strain, the examiner should quantify the degree of aggravation if possible.  

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  

3.  Then, after any other indicated development is completed, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before returning the case to the Board for further appellate action.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on her claim.  38 C.F.R. 
§ 3.655 (2010). 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


